ORDER

PER CURIAM.
Defendant was convicted by a jury of first degree murder in violation of § 565.020.1 RSMo 1986. Defendant was sentenced to life imprisonment without eligibility for probation or parole. In his appeal, Defendant raises three allegations of error. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting *153forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).